DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of IDS filed 11/23/2020 and 08/18/2020.
Claims 1-10 are pending.

Priority
This application claims benefit of TAIWAN application 109101106 filed 01/13/2020.

Information Disclosure Statement
The IDS filed 11/23/2020 and 08/18/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The invention as claimed is directed to method of treating Alzheimer’s disease, the method comprises:-
Administering an effective amount of nano-micro magnetic stir bars to a tissue of a subject suffering from Alzheimer’s disease,
Providing a rotating magnetic field, where each of the nano-micro magnetic stir bars rotates in the tissue corresponding to the rotating magnetic field,
Performing a reacting step for a reaction time, wherein the tissue generates a rotating microflow corresponding to a rotation of each of the nano-micro, and a plurality of amyloids are moved within the tissue along with the microflow and then aggregate so as to a plurality of amyloid aggregates, and
Performing a removing step, where the amyloid aggregates are captured and collected by phagocytes of the tissues so as to be removed from the tissue of the subject. 
As recent as 2018, the long standing theory is that the brains of persons with Alzheimer’s disease have clumps of amyloid-, known as plaques (See the article by Simon Martin in Nature, Volume 559, July 2018, pp 54-57).   Thus, amyloid is in the brain.
Therefore for (a) the specification has not described administration of the magnetic particles to the brain as there is no description of the magnetic particles crossing the blood brain barrier into the brain.   Paragraphs [0037]-[0038] of the published application describe step 310 and administration of the magnetic particle to the tissue of a subject suffering from Alzheimer’s disease without mentioning brain tissue or how the magnetic particle is administered to the brain tissue or how the magnetic particle arrives at the brain tissue since the amyloid is in the brain.   Further, paragraph [0038] describes a specific range of concentration of the magnetic particle that would be effective and that would not destroy the tissue, while concentration of the magnetic particles in claim 1 is open to any amount including the amounts paragraph [0038] may be excluding.   For (b) the published application at paragraph [0039] describes step 320 as providing rotating magnetic field with description of how the rotating magnetic field is provided.   Fig 1 describes an external set up for collecting amyloid.   Fig. 2 is similar to Fig. 1 according to the paragraph [0028] of the published application.   However, steps 230 or 320 do not disclose or describe how the rotating magnetic field is provided and to which tissue it is provided knowing that amyloid are in the brain of person suffering from Alzheimer’s disease.   For (c), paragraph [0040] of the published application describes in step 330, a reacting step with no description of how the reaction is performed in what should be the target tissue.   Figs. 1 and 2 describe placing sample 10 in reaction vessel 110 which is referenced to be 220 in Fig. 2.  For (d), paragraph [0041] of the published application describes step 340 as the removing step and teaches that amyloid aggregates are captured and collected by phagocytosis with no mention of brain tissue, how the reaction occurs in the brain tissue.
Paragraph [0047] of the published application states that “the system for collecting amyloid, he method for operating a system for collecting amyloid and the method for treating Alzheimer’s disease of the present disclosure have potentials to remove the amyloids from brain tissue samples, to treat Alzheimer’s disease and has related market applying potential” (last 6 lines of paragraph [0047].   Also, last 6 lines of paragraph [0051] of the published application states “the method for operating a system for collecting amyloid and the method for treating Alzheimer’s disease of the present disclosure have potentials to remove the amyloids from brain tissue samples, to treat Alzheimer’s and related market applying potential.”   These sections appear to be intimating that the instant specification does not teach removing amyloids from the brain of a subject suffering from Alzheimer’s disease.  
 "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
  
Prior Art: Amin  et al., “Osmotin-loaded magnetic nanoparticles with electromagnetic guidance for the treatment of Alzheimer’s disease,” in Nanoscale, 2017, Vol. 9, pp 10619-10632 (The Royal Society of Chemistry).   Amin discloses successfully delivering magnetic nanoparticles loaded with Osmotin (OMNP) to the brain using functionalized magnetic field that comprises positive- and negative-pulsed magnetic field generated by electromagnetic coils.   Amin finds that OMNP potently attenuates amyloid induced synaptic deficits and amyloid accumulation.   See the whole document with emphasis on the abstract).   Amin does not teach that the amyloid is removed from the tissue of the subject.   
 
No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613